986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James P. MITCHELL, Diversified Financial Services, Inc., Appellants,v.AMERICAN MEDICAL SECURITY, INC., Appellee.
No. 92-2767.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 18, 1993.Filed:  February 25, 1993.

Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
James Mitchell and his wholly-owned company, Diversified Financial Services, Inc.  (Mitchell) bring this action against American Medical Security, Inc.  (AMS), a firm with which Mitchell had an insurance agency contract.  AMS concentrates on marketing health insurance and also acts as a reinsurer and plan administrator.


2
Mitchell claims that AMS breached a fiduciary duty owed him, interfered with contractual relationships and intentionally inflicted emotional distress.  These claims arise out of business dealings by Mitchell with the Iowa State Association of Beverage Retail Establishments and with Contract Services, Inc.


3
After hearing, the district court granted summary judgment in favor of AMS.  We agree with this result.  The well reasoned opinion of the district court properly considers all factual and legal issues raised by Mitchell.  Accordingly, we affirm.  See 8th Cir.  R. 47B.